Citation Nr: 1422304	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-01 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for costochondral syndrome.

2.  Entitlement to service connection for left knee chondromalacia with degenerative joint disease.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to an initial compensable rating for herpes simplex.


REPRESENTATION

Veteran represented by:	Jan E. Read, Attorney at Law


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2012, the Board denied the Veteran's claim for entitlement to service connection for costochondral syndrome and remanded the claims for entitlement to service connection for left knee chondromalacia with degenerative joint disease, a lumbar spine disorder and entitlement to an initial compensable rating for herpes simplex.  

The Veteran appealed the September 2012 Board's decision denying the issue of entitlement to service connection for costochondral syndrome to the Court of Appeals for Veterans Claims (CAVC), and a June 2013 Joint Motion for Remand (JMR), vacated that part of the September 2012 Board decision and remanded it back to the Board for further development.

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted his herpes simplex affects his employability.  Accordingly, the Board finds that Rice is not applicable in this case.

The issues of entitlement to service connection for costochondral syndrome, left knee chondromalacia with degenerative joint disease, and a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 26, 2008, the Veteran's herpes simplex did not affect at least five percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed area; nor did he take intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the prior twelve months.

2.  From August 26, 2008, the Veteran's herpes simplex required systemic therapy for a total duration of six weeks or more, but not constantly.


CONCLUSIONS OF LAW

1.  Prior to August 26, 2008, the criteria for an initial compensable rating for herpes simplex are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21 (2013); 38 C.F.R. § 4.118, Diagnostic Code 7816 (2008).

2.  From August 26, 2008, the criteria for a rating of 30 percent, but no higher, for herpes simplex, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21 (2013); 38 C.F.R. § 4.118, Diagnostic Code 7816 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, service treatment records, and multiple VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  

In September 2012, the Board remanded the Veteran's appeal to afford the Veteran a contemporaneous VA examination for his herpes.  A review of the claims file shows that the Veteran was afforded a VA examination in November 2012; as such, there has been substantial compliance with the Board's remand directives for the issue of entitlement to an increased rating for herpes.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Entitlement to an Initial Compensable Rating for Herpes Simplex

Service connection for herpes simplex was established by a January 2008 rating decision, at which time a noncompensable rating was assigned, effective from July 2007.  The Veteran is seeking a higher rating. 

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

There is no Diagnostic Code specifically applicable to evaluating herpes simplex.  When an unlisted condition is encountered, it is permissible to rate that condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

The Veteran's herpes simplex is currently evaluated under the hyphenated Diagnostic Codes 7899-7816, concerning the evaluation of disorders involving the skin.  38 C.F.R. § 4.118.  Hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  Id.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.   

As of October 23, 2008, revised provisions for evaluating the skin were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, because the Veteran's claim was received before that date, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, this appeal will be considered solely under the criteria effective prior to October 2008. 

Under Diagnostic Code 7816, a noncompensable rating is warranted for less than five percent of the entire body or exposed areas affected, and no more than topical therapy required during the past twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7816.  

A rating of 10 percent is warranted when there is at least five percent, but less than 20 percent, of the entire body affected, or at least five percent but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past twelve months.  Id.  

A rating of 30 percent is warranted for twenty to forty percent of the entire body affected or twenty to forty percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  Id.  

A rating of 60 percent is warranted for more than 40 percent of the entire body affected or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past twelve month period.  Id. 

Alternatively, the skin disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) depending on the predominant disability.  Id.  

Facts

The Veteran was afforded a VA examination in December 2007.  The examiner noted that the Veteran had a history of recurrent herpes of the penis that started in 1977 during service.  It was noted that the Veteran had reoccurring herpes every one to two months, and the Veteran did not receive treatment during his outbreaks.  There was no medication taken in the prior twelve months.  Examination revealed the penis was normal, but the right inguinal area and right testicle had raw skin with oozing.  The examiner stated that zero percent of exposed areas were affected, zero percent of total body was affected, and no active lesions were present at the time.  The examiner stated that the Veteran led a fairly normal life with his herpes simplex.  

The Veteran's private treatment records do not contain any symptoms or treatment of herpes.  VA records indicate the Veteran has sought treatment on several occasions for herpes outbreaks.  A VA outpatient record reflects that the Veteran started on a systemic oral therapy of Acyclovir on August 26, 2008.  Additionally, the Veteran has indicated during VA treatment that he has outbreaks approximately three to four times a year.  See September 2008 treatment note.  

The Veteran was afforded a VA examination in November 2012.  The Veteran reported having outbreaks approximately every one to two months, which last about seven to eight days.  He stated his last outbreak was about seven days prior to the examination.  It was noted that the Veteran was taking an oral tablet for his herpes for a duration of 6 weeks or more, but not constant, in the past twelve months.  Physical examination revealed an affected total body area and exposed area of zero percent.  The examiner stated that currently the Veteran did not have any skin lesions and his herpes simplex did not affect his ability work.

Analysis

Prior to August 26, 2008, there is no documentation of systemic therapy.  In fact, during the December 2007 VA examination, the Veteran himself stated that he received no treatment for his outbreaks.  In addition, at that time, the Veteran's exposed affected area was zero percent and total body area affected was zero percent.  As such, the Board finds that the Veteran's assigned noncompensable rating appropriately compensates the Veteran for his symptoms at that time, as he fails to meet or even closely approximate the criteria to warrant the next higher rating of 10 percent.

Importantly, the Board finds that the Veteran is entitled to a rating of 30 percent, effective August 26, 2008, based on systemic therapy of a total duration of 6 weeks or more, but not constant, as indicated in the November 2012 VA examination.  

The Board notes that although it is documented that the Veteran began systemic therapy on August 26, 2008, there is no specific evidence that the Veteran's systemic therapy had a total duration of 6 weeks or more, but not constant, at that time.  Importantly, however, the Veteran's VA treatment notes document a prescription for Acyclovir, to take on an as needed basis during breakouts, from 2008 to present day.  The Board finds that the evidence of record does not indicate that the Veteran's symptoms in August 2008 were less severe or more severe than as described during the November 2012 VA examination.  The Veteran has maintained during the course of this appeal that he suffers from outbreaks approximately three to four times a year, or at most, every one to two months.  Thus, affording reasonable doubt in favor of the Veteran, the Board finds that effective August 26, 2008, an evaluation of 30 percent is granted for herpes simplex.  

A rating higher than 30 percent is not warranted as there is no evidence that the Veteran's herpes affects more than 40 percent of the entire body or exposed area, or that he requires constant or near constant systemic therapy.  See 38 C.F.R. § 4.118, Diagnostic Code 7818.  

The Board has also considered the remaining Diagnostic Codes for rating the skin; however, as the Veteran's herpes simplex does not involve his head, face or neck, and does not result in scars, these Diagnostic Codes may not be applied.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805. 

Extraschedular Consideration 

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his herpes simplex.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's herpes simplex is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  The Veteran has not contended, and the evidence does not show, that his herpes simplex has interfered with his employability or required hospitalizations.  As the schedular criteria are adequate, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to August 26, 2008, entitlement to an initial compensable rating for herpes simplex is denied.

From August 26, 2008, entitlement to a rating of 30 percent, but no higher, for herpes simplex, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for costochondral syndrome, left knee chondromalacia with degenerative joint disease and a lumbar spine disorder.  He asserts his disorders are due to a motor vehicle accident that occurred during service.  

The Board notes that a motor vehicle accident with subsequent left knee pain, low back pain, and sternum pain, is documented in the Veteran's service treatment records.

The June 2013 JMR noted that the Board denied the Veteran's claim for costochondral syndrome based on a January 2008 VA medical opinion that stated the Veteran's disorder was related to his type of work and not to the accident that occurred during service.  The Court found that the VA examiner failed to provide a rationale in the opinion.  See June 2013 JMR, page 5.  Accordingly, the Board is remanding the claim to obtain an addendum opinion that contains a full rationale.  

Similarly, the Board notes that November 2012 VA examiners opined that the Veteran's left knee chondromalacia and lumbar spine disorder were not due to service because the Veteran did not have any noted knee or spine disorders at the time of separation.  See November 2012 VA examinations.  The Board finds these opinions to be inadequate.  The Court has found that an examination is inadequate where the examiner relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  As such, a remand is necessary to obtain addendum VA medical opinions.  

Any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum medical opinion to the January 2008 VA examination for costochondral syndrome.  If deemed necessary by the examiner, afford the Veteran a VA examination for costochondral syndrome.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's costochondral syndrome is in any way causally or etiologically related to his active service, to include the documented motor vehicle accident and subsequent sternum pain during service.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Obtain an addendum medical opinion to the November 2012 VA examination for left knee chondromalacia.  If deemed necessary by the examiner, afford the Veteran a VA examination for left knee chondromalacia.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's left knee chondromalacia is in any way causally or etiologically related to his active service, to include the documented motor vehicle accident and resulting left knee pain during service.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  Obtain an addendum medical opinion to the November 2012 VA examination for a lumbar spine disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for a lumbar spine disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's lumbar spine disorder is in any way causally or etiologically related to his active service, to include the documented motor vehicle accident and resulting low back pain during service.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must state in the examination report that the claims folder has been reviewed.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


